Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/05/2022 has been entered. Claims 1-13 and 15-20 remain pending in this application. Claims 2, 8, 10, 12, 16-17, and 19 have been amended. Claim 14 has been cancelled. Applicant's amendments to the specification and claims have overcome each and every objection, 101 rejection, and 112 rejection set forth in the Non-Final Office Action mailed 05/05/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schipper (US 20160377726 A1), hereinafter Schipper.

Regarding claim 1, Schipper discloses a system for detecting satellite signal spoofing comprising at least one satellite receiver to receive satellite signals (See at least [0027] "The system 10 includes a global navigation satellite system (GNSS) receiver"); at least one memory, the at least one memory configured to store at least operation instructions (See at least [0074] "These instructions are typically stored on any appropriate computer readable medium used for storage of computer readable instructions or data structures"); and at least one controller (See at least [0073] “The processor includes or functions with software programs, firmware or other computer readable instructions for carrying out various methods, process tasks, calculations, and control functions, used in the system to detect spoofing attacks”) in communication with the at least one satellite receiver and the at least one memory (See at least Fig. 1, 110, 215, 230, and [0027] "and the delta-range-difference-detection logic 230 include algorithms and memory caches", “the satellite-motion-and-receiver-clock-correction module 210, the compute-predicted-range-and-delta-range module 220, and the delta-range-difference-detection logic 230 also include internal processors to execute the algorithms” Schipper discloses a controller unit with memory that is in communication with a satellite receiver, [0037] “the inertial sensors 120 and the compute-predicted-range-and-delta-range module 220 are generating predicted delta ranges based on inertial data for the plurality of satellites 351-353. The inertial sensors 120 include at least one accelerometer 121 and/or at least one gyroscope 122.”), the at least one controller configured to determine state estimates from the received satellite signals (See at least Fig. 1, 10, 40, 110, 215 and [0027] "The estimated vehicle state 40 is the navigation solution calculated by the larger navigation system that includes the system 10", “and the delta-range-difference-detection logic 230 also include internal processors to execute the algorithms”), (See at least the at least one controller further configured to determine error state estimates based at least in part on differences in current state estimates and differences in delayed state estimates), the at least one controller further configured to determine error state estimates based at least in part on differences in current state estimates and differences in delayed state estimates (See at least Fig. 1, 215, [0005]"The predicted delta range is based on inertial measurements observed for the current epoch. The subtractor outputs a difference between the corrected-delta-carrier-phase range and the predicted delta range for the current epoch to delta-range-difference-detection logic", [0027] “he delta-range-difference-detection logic 230 are executed by one or more processors 215” Schipper discloses a delta-range-difference-detection logic (controller) that produces an error state estimate based on a difference from a subtractor with inputs  predicted delta range (current state estimate) and corrected-delta-carrier-phase range (delayed state estimates)), the controller further configured to determine if spoofing is occurring in one more of the received satellite signals when the error state estimates are greater than a select threshold (See at least Fig. 7, 215, [0005]"If the difference exceeds the selected-range threshold, the delta-range-difference-detection logic determines the GNSS receiver was spoofed in the current epoch", [0063] “FIG. 7 illustrates an embodiment of a system 12 to detect GNSS spoofing in accordance with the present application… System 12 includes… a processor”).

Regarding claim 2, Schipper, as shown above, discloses all of the limitations of claim 1, Schipper additionally discloses the state estimates are at least one of attitude, heading, velocity, position, inertial sensor bias, inertial sensor misalignment, inertial sensor scale factors, satellite clock phase, satellite clock frequency, and satellite bias states (See at least Fig. 1, 40, [0047] "The estimated vehicle state (i.e., position, velocity, and attitude)").

Regarding claim 3, Schipper, as shown above, discloses all of the limitations of claim 1, Schipper additionally discloses a navigation system to control at least in part navigation of a vehicle (See at least Fig. 1, 10, 2B, 51, [0027] "The estimated vehicle state 40 is the navigation solution calculated by the larger navigation system that includes the system 10"), the at least one controller configured to at least in part control information provided to the navigation system based on determined spoofing (See at least Fig. 1, 10, 215, Fig. 3, 306, [0044] "The remedial action includes removing the spoofed data, which is sent via data link 315 from the spoofer-electronics-and-logic 305, in the calculation of the vehicle state by the navigation system in the vehicle 50", [0027] "The estimated vehicle state 40 is the navigation solution calculated by the larger navigation system that includes the system 10").

Regarding claim 4, Schipper, as shown above, discloses all of the limitations of claim 1, Schipper additionally discloses at least one sensor, wherein the determined state estimates include satellite state estimates determined from the satellite signals and sensor state estimates determined from sensor information from the at least one sensor (See at least Fig. 1, 120, [0022] "spoof detection systems use position domain information from the GNSS receiver (or from an inertial sensor) or use carrier phase from the GNSS receiver" [0047] "The estimated vehicle state (i.e., position, velocity, and attitude) are input from the navigation system on the vehicle 50"), the at least one controller configured to determine the error state estimates based on differences between the sensor state estimates and the satellite state estimates (See at least Fig. 1, 120, 110, 215, 230, [0005]"The predicted delta range is based on inertial measurements observed for the current epoch. The subtractor outputs a difference between the corrected-delta-carrier-phase range and the predicted delta range for the current epoch to delta-range-difference-detection logic", [0027] “and the delta-range-difference-detection logic 230 also include internal processors” Schipper discloses a delta-range-difference-detection logic (controller)that produces an error state estimate based on a difference from a subtractor with inputs  predicted delta range (inertial sensors) and corrected-delta-carrier-phase range (delayed state estimates)).

Regarding claim 5, Schipper, as shown above, discloses all of the limitations of claims 1 and 4, Schipper additionally discloses the at least one sensor is at least one of an inertial reference system, an altitude sensor, a velocity sensor and a position sensor (See at least [0027] "The system 10 includes a global navigation satellite system (GNSS) receiver 110, a satellite-motion-and-receiver-clock-correction module 210, inertial sensors 120" Schipper discloses an inertial sensor).

Regarding claim 6, Schipper, as shown above, discloses all of the limitations of claims 1 and 4, Schipper additionally discloses a Kalman filter configured to generate at least one of state corrections and error covariances based on the sensor state estimates and the satellite state estimates (See at least Fig. 1, 10, 210, “Satellite and clock info”, “Carrier phase range”, “Corrected-delta-carrier-phase range” [0025] "In a typical embodiment the corrected carrier phase and delta carrier phase may be computed in support of a Kalman filter using those measurements along with inertial sensor data." Schipper discloses ‘corrected carrier phase and delta carrier phase’ which are analogous to ‘state corrections’ of the claimed invention).

Regarding claim 17, Schipper discloses a method of detecting satellite signal spoofing comprising determining satellite state estimates from received satellite signals (See at least Fig. 1, 10, 40, 110, 215 and [0027] "The estimated vehicle state 40 is the navigation solution calculated by the larger navigation system that includes the system 10", “and the delta-range-difference-detection logic 230 also include internal processors to execute the algorithms”); determining sensor state estimates from received sensor signals (See at least Fig. 1, 120, 40, 10, and [0022] "spoof detection systems use position domain information from the GNSS receiver (or from an inertial sensor) or use carrier phase from the GNSS receiver" [0047] "The estimated vehicle state (i.e., position, velocity, and attitude) are input from the navigation system on the vehicle 50"); comparing the sensor state estimates with the satellite state estimates to determine error state estimates (See at least Fig. 1, 40, 110, 120, 225-228, 230, and [0027] "The estimated vehicle state 40 is the navigation solution calculated by the larger navigation system that includes the system 10"); monitoring the error state estimates (See at least [0042] "The delta-range-difference-detection logic 230 determines if the GNSS receiver 110 was spoofed during the current epoch" Schipper discloses monitoring the delta-range-difference-detection logic (error state) for determination of spoofing); generating a spoofing alert when the monitored error state estimates indicate error state estimates beyond a threshold (See at least [0060] "If the differences between the first-curve parameters and the second-curve parameters exceed a selected-curve-fit threshold for one or more of the satellites in view of the GNSS receiver 110, the flow of method 600 proceeds from block 604 to block 606. At block 606, remedial action is taken" Schipper discloses action taken when spoofing is detected, the action is an alert to the system to remove the detected spoofed data); and controlling a navigation system based at least in part on the generated spoofing alert (See at least Fig. 2B, 51, [0027] "The estimated vehicle state 40 is the navigation solution calculated by the larger navigation system that includes the system 10", Fig. 1, 10, 215, Fig. 3, 306, [0044] "The remedial action includes removing the spoofed data, which is sent via data link 315 from the spoofer-electronics-and-logic 305, in the calculation of the vehicle state by the navigation system in the vehicle 50").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schipper, in view of Waid (US 7724184 B2), hereinafter Waid.

Regarding claim 7, Schipper, as shown above, discloses all the limitations of claim 1, 4, and 6. Schipper further discloses the at least one controller (See at least Fig. 1, 215, [0027] “The system 10 includes … a processor 215”) and applying the state corrections to the sensor states estimates to generate current total state estimates (See at least Fig. 1, 225-228, 230, and [0041] "The difference between the corrected-delta-carrier-phase range and the predicted delta range for each of the satellites in view of the GNSS receiver 110 for the current epoch is output from output 228 of the subtractor 225 to delta-range-difference-detection logic 230" Delay, in light of the specification, defines a delay as a recorded or calculated point in the past). Schipper does not explicitly disclose delaying one of the current total state estimate and the state corrections to generate delayed total state estimates and comparing the current total state estimates with the delayed total state estimates to determine the error state estimates. However, Waid, in the same or in a similar field of endeavor, discloses delaying one of the current total state estimate and the state corrections to generate delayed total state estimates (See at least Fig. 3, 306, Col. 5 Lines 9-30 "If not, the method returns to step 306, and processor unit 202 continues (with Kalman filter 208) to propagate the error states for the lost navigation signal involved" A Kalman filter is a recursive filter that operates by calculating values at time points from previously calculated values at time points. Therefore, this propagation by a Kalman filter is operating using ‘delays’); and comparing the current total state estimates with the delayed total state estimates to determine the error state estimates (See at least Fig. 3, 308, Col. 5 Lines 31-52 "If (at step 308) processor unit 202 determines that the lost navigation signal has been reacquired, then processor unit 202 uses Kalman filter 208 to compute the residual value (y) and the above-described acceptance criteria for the GPS measurement(s) involved (step 310)" The broadest reasonable interpretation of a comparison includes a computation, in this instance a subtraction. The comparison in the reference material yields a residual value which is then evaluated with ‘acceptance criteria’). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting satellite signal spoofing disclosed by Schipper with the state estimate handling system disclosed by Waid. One would have been motivated to do so in order to detect and exclude false GPS signals, resolving the spoofing problems as a viable threat (See at least Waid Col. 1 Lines 46-53 “As described in detailed below, the present invention provides a system and method for detecting and excluding false GPS signals, which resolve the above-described spoofing problems and other related problems”).

Regarding claim 8, the combination of Schipper and Waid, as shown in the rejection above, discloses all of the limitations of claims 1, 4, 6, and 7. Schipper does not disclose determining a current error covariance from the sensor state estimates and the satellite state estimates; delaying the current error covariance to generate a delayed error covariance; and determining the threshold based on the current error covariance and the delayed error covariance used to determine if the error state estimates indicate error state estimates beyond what is predicted. However, Waid further discloses determining a current error covariance from the sensor state estimates and the satellite state estimates (See at least Fig. 2, 204, 206, Col. 4 Lines 11-34 "where x represents the error states for the model, P represents the error covariance matrix, Z represents the measurement vector, y represents the measurement residual, H represents the data matrix transitions from error state to measurement space"); delaying the current error covariance to generate a delayed error covariance (See at least Fig. 2, 208, Cols. 3-4 Lines 51-10 "Also, this approach can be used to test reacquired GPS signals following the loss of an original GPS signal, by using Kalman filter 208 to propagate the user system's clock bias rate, position and velocity, and enabling the Kalman filter to predict the GPS signals (i.e., measurement) at the time of reacquisition" A Kalman filter is a recursive filter that operates by calculating values at time points from previously calculated values at time points. Therefore, this propagation by a Kalman filter is operating using “delays”); and determining a threshold based on the current error covariance and the delayed error covariance used to determine if the error state estimates indicate error state estimates beyond what is predicted (See at least Fig. 3, 310, 312, Cols. 3-4 Lines 51-10 For this example embodiment, the residuals (predicted differenced with the measured values) are compared to a predetermined limit defined by the uncertainties of the prediction and the expected measurement errors involved."). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting satellite signal spoofing disclosed by Schipper with the state estimate handling system disclosed by Waid. One would have been motivated to do so in order to detect and exclude false GPS signals, resolving the spoofing problems as a viable threat (See at least Waid Col. 1 Lines 46-53 “As described in detailed below, the present invention provides a system and method for detecting and excluding false GPS signals, which resolve the above-described spoofing problems and other related problems”).

Regarding claim 9, the combination of Schipper and Waid, as shown in the rejection above, discloses all of the limitations of claims 1, 4, 6, and 7. Schipper does not disclose propagating the delayed total state estimates to synchronize the delayed total state estimates with the current total state estimates; and propagating the delayed error covariance to synchronize the delayed error covariance with the current error covariance. However, Waid further discloses propagating the delayed total state estimates to synchronize the delayed total state estimates with the current total state estimates (See at least Fig. 3, 306, 312, Col. 5 Lines 9-30 "If not, the method returns to step 306, and processor unit 202 continues (with Kalman filter 208) to propagate the error states for the lost navigation signal involved"); and propagating the delayed error covariance to synchronize the delayed error covariance with the current error covariance (See at least Fig. 2, 208, Col. 5 Lines 9-30, "then processor unit 202 uses Kalman filter 208 to predict and propagate the error states for the lost signal involved", Col. 4 Lines 11-34, Waid discloses that the Kalman filter takes as inputs covariance matrices). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting satellite signal spoofing disclosed by Schipper with the state estimate handling system disclosed by Waid. One would have been motivated to do so in order to detect and exclude false GPS signals, resolving the spoofing problems as a viable threat (See at least Waid Col. 1 Lines 46-53 “As described in detailed below, the present invention provides a system and method for detecting and excluding false GPS signals, which resolve the above-described spoofing problems and other related problems”).

Regarding claim 10, Schipper, as shown below, discloses a method of detecting satellite signal spoofing comprising the following limitation:
Receiving satellite signals with at least one satellite receiver (See at least [0027] "The system 10 includes a global navigation satellite system (GNSS) receiver");
Determining state estimates based on the received satellite signals (See at least Fig. 1, 10, 40, 110, 215 and [0027] "The estimated vehicle state 40 is the navigation solution calculated by the larger navigation system that includes the system 10", “and the delta-range-difference-detection logic 230 also include internal processors to execute the algorithms”), (See at least the at least one controller further configured to determine error state estimates based at least in part on differences in current state estimates and differences in delayed state estimates, [0037] “the inertial sensors 120 and the compute-predicted-range-and-delta-range module 220 are generating predicted delta ranges based on inertial data for the plurality of satellites 351-353. The inertial sensors 120 include at least one accelerometer 121 and/or at least one gyroscope 122.”) ;
generating a spoofing alert when the monitored error state estimates indicate error state estimates beyond what is predicted (See at least Schipper [0060] "If the differences between the first-curve parameters and the second-curve parameters exceed a selected-curve-fit threshold for one or more of the satellites in view of the GNSS receiver 110, the flow of method 600 proceeds from block 604 to block 606. At block 606, remedial action is taken" Schipper discloses action taken when spoofing is detected, the action is an alert to the system to remove the detected spoofed data.)
Schipper does not explicitly disclose comparing current state estimates with delayed state estimates to determine error state estimates and monitoring the error state estimates. However, Waid, in the same or in a similar field of endeavor, discloses:
comparing current state estimates with delayed state estimates to determine error state estimates (See at least Fig. 3, 306, 308, 310, Cols. 1-2 Lines 57-8 "comparing the predicted value with measured values, and rejecting a false measurement based on the comparison results … The Kalman filter propagates the receiver's clock bias rate, and enables the system to predict the GPS measurements at the time of reacquisition")
monitoring the error state estimates (See at least Fig. 3, 306 Col. 5 Lines 31-52 "Notably, the present invention provides the ability to continue to estimate the predicted GPS measurements and the associated error states during the period while the GPS signal is not being tracked and/or accepted by the navigation processor" Waid discloses continually propagating the error states. Col. 5 Lines 9-30 “ Processor unit 202 then monitors GPS receiver 206 to determine whether or not the lost navigation signal is reacquired (step 308)” The propagation disclosed by Waid occurs simultaneously with the monitoring of acquisition status of the navigation signal)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting satellite signal spoofing disclosed by Schipper with the state estimate handling system disclosed by Waid. One would have been motivated to do so in order to detect and exclude false GPS signals, resolving the spoofing problems as a viable threat (See at least Waid Col. 1 Lines 46-53 “As described in detailed below, the present invention provides a system and method for detecting and excluding false GPS signals, which resolve the above-described spoofing problems and other related problems”).

Regarding claim 11, the combination of Schipper and Waid, as shown in the rejection above, discloses all of the limitations of claims 10. Schipper further discloses filtering the sensor state estimates and the satellite state estimates to determine state corrections (See at least Schipper Fig. 1, 10, 40, 230, [0037] "In a typical embodiment, predicted range and delta range are computed from navigation state estimates as provided by a Kalman filter" Schipper discloses a recursive system where Kalman filtering is present. This system process both sensor and satellite state estimates to determine state corrections.) and applying the state corrections to the sensor states estimates to generate current total state estimates (See at least Fig. Schipper 1, 225-228, 230, and [0041] "The difference between the corrected-delta-carrier-phase range and the predicted delta range for each of the satellites in view of the GNSS receiver 110 for the current epoch is output from output 228 of the subtractor 225 to delta-range-difference-detection logic 230"). Schipper does not disclose delaying the current total state estimate to generate delayed total state estimates and comparing the current total state estimates with the delayed total state estimates to monitor the error state estimates. However, Waid further discloses delaying the current total state estimate to generate delayed total state estimates (See at least Waid Fig. 3, 306, Col. 5 Lines 9-30 "If not, the method returns to step 306, and processor unit 202 continues (with Kalman filter 208) to propagate the error states for the lost navigation signal involved") and comparing the current total state estimates with the delayed total state estimates to monitor the error state estimates (See at least Waid Fig. 3, 308, Col. 5 Lines 31-52 "If (at step 308) processor unit 202 determines that the lost navigation signal has been reacquired, then processor unit 202 uses Kalman filter 208 to compute the residual value (y) and the above-described acceptance criteria for the GPS measurement(s) involved (step 310)"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting satellite signal spoofing disclosed by Schipper with the state estimate handling system disclosed by Waid. One would have been motivated to do so in order to detect and exclude false GPS signals, resolving the spoofing problems as a viable threat (See at least Waid Col. 1 Lines 46-53 “As described in detailed below, the present invention provides a system and method for detecting and excluding false GPS signals, which resolve the above-described spoofing problems and other related problems”).

Regarding claim 12, the combination of Schipper and Waid, as shown in the rejection above, discloses all of the limitations of claims 10 and 11. Schipper does not disclose determining a current error covariance from the sensor state estimates and the satellite state estimates; delaying the current error covariance to venerate a delayed error covariance; and determining the threshold based on the current error covariance and the delayed error covariance used to determine if the monitored error state estimates indicate error state estimates beyond what is predicted. However, Waid further discloses determining a current error covariance from the sensor state estimates and the satellite state estimates (See at least Fig. 2, 204, 206, Col. 4 Lines 11-34 "where x represents the error states for the model, P represents the error covariance matrix, Z represents the measurement vector, y represents the measurement residual, H represents the data matrix transitions from error state to measurement space"); delaying the current error covariance to venerate a delayed error covariance (See at least Fig. 2, 208, Cols. 3-4 Lines 51-10 "Also, this approach can be used to test reacquired GPS signals following the loss of an original GPS signal, by using Kalman filter 208 to propagate the user system's clock bias rate, position and velocity, and enabling the Kalman filter to predict the GPS signals (i.e., measurement) at the time of reacquisition" A Kalman filter is a recursive filter that operates by calculating values at time points from previously calculated values at time points. Therefore, this propagation by a Kalman filter is operating using “delays”); and determining the threshold based on the current error covariance and the delayed error covariance used to determine if the monitored error state estimates indicate error state estimates beyond what is predicted (See at least Fig. 3, 310, 312, Cols. 3-4 Lines 51-10 For this example embodiment, the residuals (predicted differenced with the measured values) are compared to a predetermined limit defined by the uncertainties of the prediction and the expected measurement errors involved."). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting satellite signal spoofing disclosed by Schipper with the state estimate handling system disclosed by Waid. One would have been motivated to do so in order to detect and exclude false GPS signals, resolving the spoofing problems as a viable threat (See at least Waid Col. 1 Lines 46-53 “As described in detailed below, the present invention provides a system and method for detecting and excluding false GPS signals, which resolve the above-described spoofing problems and other related problems”).

Regarding claim 13, the combination of Schipper and Waid, as shown in the rejection above, discloses all of the limitations of claims 10, 11, and 12. Schipper does not disclose propagating the delayed total state estimates to synchronize the delayed total state estimates with the current total state estimates and propagating the delayed error covariance to synchronize the delayed error covariance with the current error covariance. However, Waid further discloses propagating the delayed total state estimates to synchronize the delayed total state estimates with the current total state estimates (See at least Fig. 3, 306, 312, Col. 5 Lines 9-30 "If not, the method returns to step 306, and processor unit 202 continues (with Kalman filter 208) to propagate the error states for the lost navigation signal involved"); and propagating the delayed error covariance to synchronize the delayed error covariance with the current error covariance (See at least Fig. 2, 208, Col. 5 Lines 9-30, "then processor unit 202 uses Kalman filter 208 to predict and propagate the error states for the lost signal involved", Col. 4 Lines 11-34, Waid discloses that the Kalman filter takes as inputs covariance matrices). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting satellite signal spoofing disclosed by Schipper with the state estimate handling system disclosed by Waid. One would have been motivated to do so in order to detect and exclude false GPS signals, resolving the spoofing problems as a viable threat (See at least Waid Col. 1 Lines 46-53 “As described in detailed below, the present invention provides a system and method for detecting and excluding false GPS signals, which resolve the above-described spoofing problems and other related problems”).

Regarding claim 14, the combination of Schipper and Waid, as shown in the rejection above, discloses all of the limitations of claims 10. Schipper further discloses filtering the sensor state estimates and the satellite state estimates to determine state corrections receiving satellite signals at least one satellite receiver (See at least [0027] "The system 10 includes a global navigation satellite system (GNSS) receiver") and determining the satellite state estimates based on the received satellite signals (See at least Fig. 1, 120, 40, 10, and [0022] "spoof detection systems use position domain information from the GNSS receiver (or from an inertial sensor) or use carrier phase from the GNSS receiver" [0047] "The estimated vehicle state (i.e., position, velocity, and attitude) are input from the navigation system on the vehicle 50").

Regarding claim 15, the combination of Schipper and Waid, as shown in the rejection above, discloses all of the limitations of claims 10. Schipper further discloses verifying a spoofing event by monitoring other error state estimates from another comparison between other state estimates and the satellite state estimates (See at least [0052] "The curve-fit-detection logic 240 inputs the information indicative of second-curve parameters associated with the second curve" [0050] In another implementation of this embodiment, the compute-predicted-range-and-delta-range module 220 operates on all the data obtained between the last epoch and the current epoch e.sub.1, where i is a positive integer to indicate the epoch is a current epoch, to determine if the system 10 is being spoofed”).

Regarding claim 16, the combination of Schipper and Waid, as shown in the rejection above, discloses all of the limitations of claims 10. Schipper further discloses the state estimate is at least one of position, velocity, attitude, heading, inertial sensor biases, inertial sensor misalignments, inertial scale factors, satellite clock phase, satellite clock frequency, and satellite bias states (See at least Fig. 1, 40, [0047] "The estimated vehicle state (i.e., position, velocity, and attitude)").

Regarding claim 18, Schipper, as shown in the rejection above, discloses all of the limitations of claim 17. Schipper further discloses filtering the sensor state estimates and the satellite state estimates to determine state corrections (See at least Fig. 1, 10, 40, 230, [0037] "In a typical embodiment, predicted range and delta range are computed from navigation state estimates as provided by a Kalman filter" Schipper discloses a recursive system where Kalman filtering is present. This system process both sensor and satellite state estimates to determine state corrections) applying the state corrections to the sensor states estimates to generate current total state estimates (See at least Fig. 1, 225-228, 230, and [0041] "The difference between the corrected-delta-carrier-phase range and the predicted delta range for each of the satellites in view of the GNSS receiver 110 for the current epoch is output from output 228 of the subtractor 225 to delta-range-difference-detection logic 230" Delay, in light of the specification, defines a delay as a recorded or calculated point in the past). Schipper does not disclose delaying the current total state estimate to generate delayed total state estimates and comparing the current total state estimates with the delayed total state estimates to monitor the error state estimates. However, Waid further discloses delaying the current total state estimate to generate delayed total state estimates (See at least Fig. 3, 306, Col. 5 Lines 9-30 "If not, the method returns to step 306, and processor unit 202 continues (with Kalman filter 208) to propagate the error states for the lost navigation signal involved" A Kalman filter is a recursive filter that operates by calculating values at time points from previously calculated values at time points. Therefore, this propagation by a Kalman filter is operating using ‘delays’) and comparing the current total state estimates with the delayed total state estimates to monitor the error state estimates (See at least Fig. 3, 308, Col. 5 Lines 31-52 "If (at step 308) processor unit 202 determines that the lost navigation signal has been reacquired, then processor unit 202 uses Kalman filter 208 to compute the residual value (y) and the above-described acceptance criteria for the GPS measurement(s) involved (step 310)" The broadest reasonable interpretation of a comparison includes a computation, in this instance a subtraction. The comparison in the reference material yields a residual value which is then evaluated with ‘acceptance criteria’). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting satellite signal spoofing disclosed by Schipper with the state estimate handling system disclosed by Waid. One would have been motivated to do so in order to detect and exclude false GPS signals, resolving the spoofing problems as a viable threat (See at least Waid Col. 1 Lines 46-53 “As described in detailed below, the present invention provides a system and method for detecting and excluding false GPS signals, which resolve the above-described spoofing problems and other related problems”).

Regarding claim 19, the combination of Schipper and Waid, as shown in the rejection above, discloses all of the limitations of claims 17 and 18. Schipper does not disclose determining a current error covariance from the sensor state estimates and the satellite state estimates; delaying the current error covariance to venerate a delayed error covariance; and determining the threshold based on the current error covariance and the delayed error covariance used to determine if the monitored error state estimates indicate error state estimates beyond what is predicted.  However, Waid further discloses determining a current error covariance from the sensor state estimates and the satellite state estimates (See at least Fig. 2, 204, 206, Col. 4 Lines 11-34 "where x represents the error states for the model, P represents the error covariance matrix, Z represents the measurement vector, y represents the measurement residual, H represents the data matrix transitions from error state to measurement space"); delaying the current error covariance to venerate a delayed error covariance (See at least See at least Fig. 2, 208, Cols. 3-4 Lines 51-10 "Also, this approach can be used to test reacquired GPS signals following the loss of an original GPS signal, by using Kalman filter 208 to propagate the user system's clock bias rate, position and velocity, and enabling the Kalman filter to predict the GPS signals (i.e., measurement) at the time of reacquisition" A Kalman filter is a recursive filter that operates by calculating values at time points from previously calculated values at time points. Therefore, this propagation by a Kalman filter is operating using “delays”); and determining a threshold based on the current error covariance and the delayed error covariance used to determine if the monitored error state estimates indicate error state estimates beyond what is predicted (See at least Fig. 3, 310, 312, Cols. 3-4 Lines 51-10 For this example embodiment, the residuals (predicted differenced with the measured values) are compared to a predetermined limit defined by the uncertainties of the prediction and the expected measurement errors involved"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting satellite signal spoofing disclosed by Schipper with the state estimate handling system disclosed by Waid. One would have been motivated to do so in order to detect and exclude false GPS signals, resolving the spoofing problems as a viable threat (See at least Waid Col. 1 Lines 46-53 “As described in detailed below, the present invention provides a system and method for detecting and excluding false GPS signals, which resolve the above-described spoofing problems and other related problems”).

Regarding claim 20, the combination of Schipper and Waid, as shown in the rejection above, discloses all of the limitations of claims 17-19. Schipper does not disclose propagating the delayed total state estimates to synchronize the delayed total state estimates with the current total state estimates and propagating the delayed error covariance to synchronize the delayed error covariance with the current error covariance. However, Waid further discloses propagating the delayed total state estimates to synchronize the delayed total state estimates with the current total state estimates (See at least Fig. 3, 306, 312, Col. 5 Lines 9-30 "If not, the method returns to step 306, and processor unit 202 continues (with Kalman filter 208) to propagate the error states for the lost navigation signal involved") and propagating the delayed error covariance to synchronize the delayed error covariance with the current error covariance (See at least Fig. 2, 208, Col. 5 Lines 9-30, "then processor unit 202 uses Kalman filter 208 to predict and propagate the error states for the lost signal involved", Col. 4 Lines 11-34, Waid discloses that the Kalman filter takes as inputs covariance matrices). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting satellite signal spoofing disclosed by Schipper with the state estimate handling system disclosed by Waid. One would have been motivated to do so in order to detect and exclude false GPS signals, resolving the spoofing problems as a viable threat (See at least Waid Col. 1 Lines 46-53 “As described in detailed below, the present invention provides a system and method for detecting and excluding false GPS signals, which resolve the above-described spoofing problems and other related problems”).

Response to Arguments
Applicant’s arguments regarding specification objections, claim objections, and 35 USC 112 rejections filed 08/05/2022 have been fully considered and are persuasive. All specification objections, claim objections, and 35 USC 112 rejection are withdrawn.

Applicant’s arguments regarding 35 USC 102 and 103 rejections filed 08/05/2022 have been fully considered but they are not persuasive.

Applicant argues that Schipper does not teach ‘state estimates’ or a ‘threshold’ and that the predicted and actual measurements of Schipper do not align with the state estimates and a threshold of the proposed invention. However, Examiner argues that the proposed invention is merely using analogous terminology and means to describe the same invention disclosed by Schipper. While the detailed rejection is given above, Examiner will emphasize key similarities, as brought to attention in Applicant remarks, below. As acknowledged by the Applicant’s remarks, and present in specification paragraph [0029], “state estimates include position, velocity, attitude, heading as well as inertial sensor biases, misalignments, scale factors, satellite clock phase, satellite clock frequency, satellite bias states (per satellite)”. This broad definition of state estimates is inclusive of many overlapping sensor and data types taught further by paragraph [0037] of Schipper, see at least “the inertial sensors 120 and the compute-predicted-range-and-delta-range module 220 are generating predicted delta ranges based on inertial data for the plurality of satellites 351-353. The inertial sensors 120 include at least one accelerometer 121 and/or at least one gyroscope 122”. Therefore, Schipper teaches ‘state estimates’. The Applicant argues that proposed invention of this application discloses a threshold that is not taught by Schipper. However, the threshold is merely recited generically in the Applicant’s specification. Schipper explicitly discloses a threshold used to determine spoofing in paragraph [0005], see at least “The delta-range-difference-detection logic determines if the difference exceeds a selected-range threshold. If the difference exceeds the selected-range threshold, the delta-range-difference-detection logic determines the GNSS receiver was spoofed in the current epoch”. Therefore, Schipper teaches a ‘threshold’. The corresponding amendments to claim 10 are rejected for substantially the same reason as provided above and present in claim 1.

If the Applicant chooses to further progress this application, Examiner suggests that arguments be targeted towards specific elements of specific claims so that Examiner may more precisely suggest areas to advance prosecution.

Examiner also invites Applicant to see MPEP § 1130 for details of republication and correction of patent application publications.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                
/KENNETH W GOOD/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648